UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7705


LEON FERGUSON-EL,

                    Plaintiff - Appellant,

             v.

J. HORTON, Institutional Investigator; BURNETTE, Institutional Investigator; T.
DOWELL, Institutional Program Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, District Judge. (7:16-cv-00120-MFU-RSB)


Submitted: April 14, 2017                                         Decided: May 3, 2017


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Leon Ferguson-El, Appellant Pro Se. Nancy Hull Davidson, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leon Ferguson-El appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.       Ferguson-El v.

Horton, No. 7:16-cv-00120-MFU-RSB (W.D. Va. Dec. 1, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2